

113 SRES 308 ATS: Recognizing and supporting the goals and ideals of National Runaway Prevention Month.
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 308IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Hatch (for himself and Mr. Leahy) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing and supporting the goals and ideals of National Runaway Prevention Month.Whereas the prevalence of runaway and homelessness among youth is staggering, with studies suggesting that every year, between 1,600,000 and 2,800,000 youth live on the streets of the United States;Whereas the problem of youth running away from home or a foster care placement is widespread, and youth aged 12 to 17 are at a higher risk of homelessness than adults;Whereas runaway youth most often are youth who have been expelled from their homes by their families; physically, sexually, and emotionally abused at home; discharged by State custodial systems without adequate transition plans; separated from their parents by death and divorce; too poor to secure their own basic needs; and ineligible or unable to access adequate medical or mental health resources;Whereas children and youth in foster care, particularly those in groups home are especially vulnerable to running away;Whereas, children and youth who run away are at increased risk for domestic sex trafficking;Whereas effective programs supporting runaway youth and assisting youth and their families in remaining at home or in a safe foster home, succeed because of partnerships created among families, youth based advocacy organizations, community-based human service agencies, law enforcement agencies, schools, faith-based organizations, and businesses;Whereas preventing youth from running away from home or from foster care and supporting youth in high-risk situations is a family, community, and national priority;Whereas the future well-being of the Nation is dependent on the opportunities provided for youth and families to acquire the knowledge, skills, and abilities needed to help youth successfully transition to a safe, healthy and productive adulthood,  as well as having opportunities  for youth to make connections to caring adults and to engage in age-appropriate activities;Whereas the National Network for Youth and its members advocate on behalf of runaway and homeless youth, and provide an array of community-based support to address their critical needs;Whereas the National Runaway Safeline provides crisis intervention and referrals to reconnect runaway youth to their families and link youth to local resources that provide positive alternatives to running away from home; andWhereas the National Network for Youth and National Runaway Safeline are cosponsoring National Runaway Prevention Month in November to increase public awareness of the life circumstances of youth in high-risk situations, and the need for safe, healthy, and productive alternatives, resources, and support for youth, families, and communities: Now, therefore, be itThat the Senate recognizes and supports the goals and ideals of National Runaway Prevention Month.